TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 8, 2019



                                     NO. 03-19-00434-CV


                                 Jean Onuaguluchi, Appellant

                                                v.

                                 Ejike Edward Okpa, Appellee




   APPEAL FROM COUNTY COURT AT LAW #4 OF WILLIAMSON COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND SMITH
DISMISSED FOR WANT OF PROSECUTION -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment signed by the trial court on March 13, 2019. Having

reviewed the record, the Court holds that Jean Onuaguluchi has not prosecuted her appeal and

did not comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the

appeal for want of prosecution. Appellant shall pay all costs relating to this appeal, both in this

Court and in the court below.